DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 25-JUN-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 does not end in a period. Claim 16 ends in “; and” which should be replaced with a period. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 14 is directed towards data, per se or program, per se. MPEP 2106.03 “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”.
Claim 15 is directed towards transitory propagating signals, per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called computer-readable storage and other such variations) typically covers forms of nontransitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2.
A claim drawn to such a computer-readable medium that covers both transitory and nontransitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed.Cir. 1998).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over
Colombo et al., U.S. Patent Application Publication 2021/0264262 A1 (hereinafter ‘Colombo’) in view of
Hou et al., U.S. Patent Application Publication 2021/0333429 A1 (hereinafter ‘Hou’).

Regarding Claim 1: A method for characterizing a subterranean formation, comprising: 
Colombo teaches ii) using the ([0077] Colombo teaches a fluid flow simulation in a 3D mesh, i.e. 3D model, where the resistivity is processed “…For each fluid flow simulation realization, the simulator pillar grid is upscaled into an adaptive 3D finite-difference (FD) mesh and calculate the corresponding EM fields using a 3D FD method. Models and data are differentiated relative to the baseline to focus the attention on the time-lapse changes in resistivity and signal strength. Electric and magnetic responses are concisely represented for each simulated model by plotting amplitude and phase as a function of source (x-axis) and receiver (y-axis) positions. The specific data representation is used to facilitate the task of convolutional neural networks (CNN) of our deep learning scheme. No other specific data preprocessing is performed except differentiation of the resistivity and the EM fields relative to a baseline…”)
Colombo teaches iii) collecting electromagnetic survey data of the formation; ([0085] Colombo teaches actual EM data, i.e. electromagnetic data, which is field data measured, i.e. collecting data from the formation “…Data group B (1104) represents the "field data" or in other words the actual EM data responses for the crosswell EM configuration measured and that are mapped into one or multiple model parameter distributions (i.e. inversion process)…”)
Colombo teaches iv) generating a second ([0055] Colombo teaches the three component field of the EM field data, i.e. electromagnetic survey data to deter mine the resistivity distribution “…The case depicted in FIG. 4 represents an application to electromagnetic (EM) inversion where the input EM fields data (vertical electric field E2, three component magnetic field Hx,y,z) are used to train a deep learning network to predict resistivity distributions (m1)…”)
Colombo teaches v) updating the ([0042] Colombo teaches determining the mifit, i.e. difference, between the calculated and the observed data, i.e. between the first and second three-dimensional distribution  “…The difference between calculated (304) and observed data (306) is used to build a data misfit objective function (phid1) (308) where the linearized form of the forward data residual is differentiated towards the parameters of the model. The forward operator provides the sensitivity of the data to the model parameters. The regularization of the inversion can be performed by using a reference model (prior model 2) (310) that is used to link the model parameters resulting from the minimization of phidi (308) to some a-priori knowledge of the model parameters (reference model) using a coupling operator (312)…”)
Colombo teaches vi) repeating the operations of ii) and v) until differences between the first and second (Continuing [0042] Colombo teaches a iterative, i.e. repeating process for a criteria for minimizing the misfit where the process is stopped once met “…The simultaneous minimization of <Pdi and <Pm provides model parameters that are honoring the data misfit minimization subject to external constraints acting on the model. In one or more embodiments, weights may also be introduced to balance how much one or the other term would prevail during the minimization. The model parameters (prior model 1) are then updated with the results of the inversion (316) and a new inversion iteration is started. The iterative process is stopped when one or multiple criteria are met in the minimization of the composite objective function…”)
Colombo teaches ([0097] Colombo teaches the output of the model is added to the training set, i.e. storing data “…For example, the feedback loop (610) of the physics-driven deep learning inversion (600) is formed for re-training the statistics-based deep learning inversion. The output of the statistics-based deep learning inversion (for example, inversion model and corresponding forward modeled data) are added to the training dataset for further re-training of the network. The results of the inversion are also sent to update the prior model of the physics driven standard regularized joint inversion described previously in FIG. 11 and the accompanying description…”)

Although, Colombo discusses three dimension ([0104] Colombo “other embodiments may include 2D, 3D, or higher dimensional inversions)”) and discusses the creating a data set which is stored ([0097] Colombo The output of the statistics-based deep learning inversion (for example, inversion model and corresponding forward modeled data) are added to the training dataset for further re-training of the network…”)
Colombo does not appear to explicitly disclose
i) generating a three-dimensional geological model of the formation; 
vii) storing data characterizing properties of the formation based on the three-dimensional geological model of the formation that results from vi).


    PNG
    media_image1.png
    570
    677
    media_image1.png
    Greyscale
However, Hou teaches i) generating a three-dimensional geological model of the formation ([0024] and Fig. 1 Hou teaches a three-dimensional geological model and the gridblocks contain the formation elements “…FIG. 1 is a gridded three-dimensional (3D) model of a well system The 3D model 100 of a well system can include multiple pixels (sometimes also called "gridblocks," "elements," "cells," etc.), wherein each pixel represents a discrete space having the same formation parameters within the discrete space…”)
Hou teaches vii) storing data characterizing properties of the formation based on the three-dimensional geological model of the formation that results from vi). ([0071] Hou teaches a result is provided for reference when drilling, i.e. stored, as a three-dimensional model of the formation “…At block 250, the system modifies a well operation based on the resulting formation parameters. In some embodiments, the resulting formation parameters are correlated with a formation feature. For example, a set of resistivity values paired with a set of density values can be correlated with hydrocarbon-rich region the subsurface formation. In response, a drilling direction can be changed to a new direction target the hydrocarbon-rich region and drill a borehole in the new direction. As another example, a set of resistivity values in the inverted 3D model can be correlated to a water-rich region. In response, drilling direction can be changed or drilling speed can be stopped/slowed to avoid the water-rich region…”)
Colombo and Hou are analogous art because they are from the same field of endeavor, reservoir simulation for determining the formation elements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the using the geological model of the formation in conjunction with a fluid-flow simulator to generate a first distribution of resistivity of the formation as disclosed by Colombo by i) generating a three-dimensional geological model of the formation and vii) storing data characterizing properties of the formation based on the three-dimensional geological model of the formation that results from vi) as disclosed by Hou.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the model by incorporating a 3D element with the resistivity measurement as discussed in [0002] by Hou “…Resistivity measurements and other sensor measurements are used to determine the formation parameters of rock formations surrounding a borehole. This information can be used to generate three-dimensional (3D) models of the subsurface formation. More accurate characterizations of a subsurface formation can include formation parameters such as horizontal resistivity, vertical resistivity, and anisotropy and increase the complexity of generating an accurate 3D formation model. Such 3D models are useful for a variety of purposes before, during, and after a well operation…”

Regarding Claim 2: Colombo and Hou teach A method according to claim 1, wherein: the three-dimensional geological model of the formation includes distributions of formation properties selected from the group consisting of 
Colombo teaches relative permeabilities, horizontal and vertical relative permeabilities, capillary pressure, water saturation and oil saturation. ([0037] Colombo teaches determining the corresponding water saturation and oil saturation “…In particular, resistivity measurements may determine what types of fluids are present in the formation (106) by measuring how effective these rocks are at conducting electricity. Because fresh water and oil are poor conductors of electricity, they have high relative resistivities. For example, an electrical resistivity of oil ranges from 4.5455xl06 to 1.4925xl 08 ohm-meter and the electrical resistivity of fresh water aquifers is in the range of 10-100 ohm-meter. As such, resistivity measurements obtained via such logging can be used to determine corresponding reservoir water saturation (SW)…”)

Regarding Claim 12: Colombo and Hou teach A method according to claim 1, wherein: 
Colombo teaches the electromagnetic survey data of iii) is obtained from at least one of cross-well electromagnetic measurements, surface-to-borehole electromagnetic measurements, and borehole-to-surface electromagnetic measurements. ([0070] Colombo teaches cross-well monitoring for electromagnetic measurements “…Turning to FIG. 10, FIG. 10 shows an example (1000) of the physics-driven deep learning inversion workflow as applied to the inversion of a synthetic case of cross-well EM monitoring applied to a WAG (water-alternating- gas) EOR realistic simulation in accordance with one or more embodiments…”)

Regarding Claim 13: Colombo and Hou teach A method according to claim 1, wherein: 
Colombo teaches the operations of i) to vii) are performed by a processor. ([0019] Colombo “…The computer processor(s) (1302) may be an integrated circuit for processing instructions. For example, the computer processor(s) may be one or more cores or microcores of a processor…”)

Regarding Claim 14: Colombo teaches A computer processing system configured to carry ([0118] Colombo “…Embodiments may be implemented on a computing system. Any combination of mobile, desktop, server, router, switch, embedded device, or other types of hardware may be used…”)
Colombo and Hou teach out the method of claim 1.

Regarding Claim 15: Colombo teaches A tangible, non-transitory computer readable medium having instructions that are executed by a processor to carry ([0122] Colombo “…Software instructions in the form of computer readable program code to perform embodiments of the disclosure may be stored, in whole or in part, temporarily or permanently, on a non-transitory computer readable medium such as a CD, DVD, storage device, a diskette, a tape, flash memory, physical memory, or any other computer readable storage medium…”)
Colombo and Hou teach out the method of claim 1.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over
Colombo et al., U.S. Patent Application Publication 2021/0264262 A1 (hereinafter ‘Colombo’) in view of
Hou et al., U.S. Patent Application Publication 2021/0333429 A1 (hereinafter ‘Hou’) further in view of
Mollaei et al., U.S. Patent Application Publication 2012/0330553 A1 (hereinafter ‘Mollaei’).

Regarding Claim 3: Colombo and Hou teach A method according to claim 1, wherein: 
Colombo teaches the operations of i) to vii) are performed before subjecting the formation to an enhanced oil recovery process such that the data stored in vii) represents a three-dimensional distribution of at least one property of the formation … the operations of i) to vii) are repeated after subjecting the formation to the enhanced oil recovery process such that the data stored in vii) represents a three-dimensional distribution of at least one property of the formation ([0027] Colombo teaches the enhanced oil recovery for the rock formations, i.e. at least one property of the formation (lithology) “…Oil production is performed in most cases by injecting fluids through injector wells, possibly at the periphery of the reservoir, to sweep the oil in place and sustain pressure at producing wells. These recovery operations are typically classified as primary recovery (spontaneous), secondary (e.g. waterflooding) or enhanced oil recovery operations (EOR) ( e.g. CO2 injection, for example). The injected fluid displaces the oil in place by pushing it toward the producers. The rock formations where the oil is stored are far from being homogeneous so that the prediction of how the injected fluid moves underground (and how the oil is displaced) is uncertain and can only be predicted to a certain degree by mathematical models such as fluid flow simulators ( or reservoir simulators)…”)
Colombo and Hou does not appear to explicitly disclose
…before the enhanced oil recovery process; and 
…after the enhanced oil recovery process.

However, Mollaei teaches before the enhanced oil recovery process; and ([0119] Mollaei teaches before the EOR process “…As discussed above, the forecasting model may also be used to predict other advanced recovery process ( e.g., EOR process) results, accordingly the following sections illustrate validation of the model against isothermal EOR processes including chemical EOR (polymer (P), surfactant-polymer (SP) and alkaline surfactant-polymer (ASP) flooding) and solvent (CO2) flooding (miscible/immiscible, WAG and continuous gas flood) as well as waterflooding that was represented before…”)
Mollaei teaches after the enhanced oil recovery process. ([0122] Mollaei teaches after the EOR “…The initial value of KB may be based on the mobility of the oil bank and may be fairly small ( e.g., between one and three) based on the relative stability of the oil bank. Further, similar to as described above with respect to waterflooding, the initial value of S0 F may be between the oil saturation remaining after a conventional recovery process (S0 R) and the ideal residual oil saturation (S 0 r) after the chemical EOR process, as determined based on a laboratory experiment…”)
Colombo, Hou, and Mollaei are analogous art because they are from the same field of endeavor, reservoir simulation for determining the formation elements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the operations of i) to vii) are performed before subjecting the formation to an enhanced oil recovery process such that the data stored in vii) represents a three-dimensional distribution of at least one property of the formation and the operations of i) to vii) are repeated after subjecting the formation to the enhanced oil recovery process such that the data stored in vii) represents a three-dimensional distribution of at least one property of the formation as disclosed by Colombo and Hou by before the enhanced oil recovery process and  after the enhanced oil recovery process as disclosed by Mollaei.
One of ordinary skill in the art would have been motivated to make this modification in order to increase oil reocovery by prediction and selection of the best recovery process as discussed in [0003] by Mollaei “…Increasing the oil recovery from oil reservoirs using advanced recovery methods (e.g., waterflood and enhanced oil recovery (EOR) methods) has become important to provide the increasing demand of required world energy. Therefore, performance prediction of waterflood and EOR processes and selecting the best recovery process to obtain the maximum possible oil recovery becomes increasingly important. These advanced recovery methods may also be referred to as secondary or tertiary recovery methods…”

Regarding Claim 4: Colombo, Hou, and Mollaei teach A method according to claim 3, wherein: 
Colombo teaches the operations of iii) before and after the enhanced oil recovery process collect time-lapsed electromagnetic data. ([0067] Colombo teaches the time-lapsed, EM, electromagnetic data  “…In this example, a black oil fluid flow simulator is used to generate a number of cases through time for training a deep learning network that is later capable of predicting high-resolution distributions of saturation-related resistivity as the result of time-lapse measurements of cross-well electromagnetics (EM). The goal is to track the evolution of the waterflood resulting from production optimization processes, which involve the injection of conductive sea water sweeping resistive oil…”)

Regarding Claim 5: Colombo, Hou, and Mollaei A method according to claim 3, further comprising: 
Mollaei teaches comparing the three-dimensional distribution of at least one property of the formation before the enhanced oil recovery process to the three-dimensional distribution of at least one property of the formation after the enhanced oil recovery process to identify variations in the formation. ([0038] Mollaei teaches the EOR recovery as a product of time by comparing the saturation, i.e. at least one property to determine the magnitude in the variations “…The general advanced recovery forecasting model may accordingly determine changes in the average oil saturation of a reservoir as a function of time for different advanced recovery processes. Accordingly, the different advanced recovery process results determined by the general advanced recovery forecasting model may differ only in the magnitude of the oil saturation changes of a reservoir between different zones of the reservoir ( e.g., a swept zone and an unswept zone), such that different advanced recovery processes may be compared. "Saturation" may refer to the ratio of one phase volume (for example oil or water) to the reservoir pore volume (S,=V/PV, where i=oil, water, etc., V=Volume, PV=total reservoir pore volume)…”)

Regarding Claim 6: Colombo, Hou, and Mollaei A method according to claim 5, wherein: 
Colombo teaches the variations comprise fractures within the formation. ([0068] Colombo teaches the fracture is determined by contrast with the resistivity“…On another side, a remote sensing method such as cross-well EM may detect the fracture corridor as permeated by conductive fluids (saline water-high conductivity/low resistivity) making a large contrast with the oil-saturated rocks (oil-high resistivity)…”)

Regarding Claim 7: Colombo, Hou, and Mollaei A method according to claim 5, further comprising: 
Colombo teaches outputting information characterizing the variations in the formation. ([0068] Colombo teaches a characterizing the fracture, i.e. variation of the geological feature “…Such a situation represents the case where a physics-driven inversion can introduce in the system the expression of the fracture corridor geological feature that was unmodeled in the first instance by the reservoir simulator and not part of the deep learning neural network training…”)

Regarding Claim 8: Colombo, Hou, and Mollaei A method according to claim 5, wherein: 
Mollaei teaches the three-dimensional distribution of at least one property of the formation before the enhanced oil recovery process represents at least one formation property selected from the group consisting of relative permeabilities, horizontal and vertical relative permeabilities, capillary pressure, water saturation, and oil saturation; and ([0143] Mollaei teaches a forecast, i.e. before, to predict the promance fo the EOR “…Following the generation of the reservoir, various estimations using the general advanced recovery forecasting model of the present disclosure may be run with respect to the reservoir to predict the performance of the various secondary and tertiary recovery processes. Some variables that may govern the performance (efficiency) of each advanced recovery process may be selected based on a detailed sensitivity analysis using a Winding Stairs sensitivity analysis method and reservoir engineering knowledge…”)
Mollaei teaches the three-dimensional distribution of at least one property of the formation after the enhanced oil recovery process represents at least one formation property selected from the group consisting of relative permeabilities, horizontal and vertical relative permeabilities, capillary pressure, water saturation, and oil saturation. (Continuing [0143] Mollaei teaches the EOR measures the relative permeability “…For example, for chemical EOR processes, the endpoint mobility ratio (M0) that includes the effects of the viscosity and relative permeability may be used for experimental design and for solvent flooding/WAG, WAG ratio (WR; water to gas injection ratio) and pressure may be used for experimental design as the recovery process variable. Reservoir heterogeneity (represented by Dykstra-parsons coefficient; V DP) and geostatistical dimensionless correlation length A ( defined in the reservoir model section) may be chosen as reservoir variables in experimental design…”)

Regarding Claim 9: Colombo and Hou teach A method according to claim 1, wherein: 

Colombo and Hou does not appear to explicitly disclose
the operations of ii) employs history matching to production data to adjust at least one of the three-dimensional geological model and the fluid-flow simulator.

However, Mollaei teaches the operations of ii) employs history matching to production data to adjust at least one of the three-dimensional geological model and the fluid-flow simulator. ([0132] Mollaei teaches the history matching for the variables of the field and the EOR “…A surmnary of field/pilot history matching results with corresponding history matching variables obtained for each field/pilot is shown in Table 2. As one can see values of displacement agent Koval factors (K1 , Kc or Ks) are much larger for solvent/WAG flooding, which reflects the higher mobility ratio of gas compared to chemical EOR that takes advantage of polymer for mobility control…”)
Colombo, Hou, and Mollaei are analogous art because they are from the same field of endeavor, reservoir simulation for determining the formation elements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the using the three-dimensional geological model of the formation in conjunction with a fluid-flow simulator to generate a first three-dimensional distribution of resistivity of the formation as disclosed by Colombo and Hou by the operations of ii) employs history matching to production data to adjust at least one of the three-dimensional geological model and the fluid-flow simulator as disclosed by Mollaei.
One of ordinary skill in the art would have been motivated to make this modification in order to increase oil recovery by prediction and selection of the best recovery process as discussed in [0003] by Mollaei “…Increasing the oil recovery from oil reservoirs using advanced recovery methods (e.g., waterflood and enhanced oil recovery (EOR) methods) has become important to provide the increasing demand of required world energy. Therefore, performance prediction of waterflood and EOR processes and selecting the best recovery process to obtain the maximum possible oil recovery becomes increasingly important. These advanced recovery methods may also be referred to as secondary or tertiary recovery methods…”

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over
Colombo et al., U.S. Patent Application Publication 2021/0264262 A1 (hereinafter ‘Colombo’) in view of
Hou et al., U.S. Patent Application Publication 2021/0333429 A1 (hereinafter ‘Hou’) further in view of
Jutila et al., U.S. Patent Application Publication 2017/0307772 A1 (hereinafter ‘Jutila’).

Regarding Claim 10: Colombo and Hou teach A method according to claim 1, wherein: 

Colombo and Hou does not appear to explicitly disclose
the operations of ii) configure the three-dimensional geological model of the formation and fluid-flow simulator to estimate three-dimensional distributions of pressure, salinity, oil saturation and water saturation in the formation, which are used to determine the first three-dimensional distribution of resistivity of the formation.

However, Jutila teaches the operations of ii) configure the three-dimensional geological model of the formation and fluid-flow simulator to estimate three-dimensional distributions of pressure, salinity, oil saturation and water saturation in the formation, which are used to determine the first three-dimensional distribution of resistivity of the formation. ([0067] Jutila teaches the elements of the pressure, salinity, and saturation of the reservoir fluid for water and oil “…Changes in sonic travel time or slowness of compressional and/or shear waves are observed due to fluid flow in the reservoir. The corresponding change in travel time is a function of the saturation of reservoir fluids, temperature, pressure, salinity of water and the API (American Petroleum Institute) gravity of oil in place. At any point in time during production, all these parameters remain dynamic. The multivariate parametric distribution changes infinitesimally with oil production and as compressional and/or shear velocity in water is higher than in oil or gas phase of hydrocarbon, the corresponding sonic travel time or slowness (typically measured in microsecond/feet or microsecond/meter) decreases considering the relative changes of pressure, temperature, salinity of reservoir and stress moduli of reservoir matrix and pore spaces as well. The infinitesimal changes of sonic travel time will add up and ultimately start to reveal the preferential domain/sectors of the reservoir, where the water saturation is changing synchronously with oil production profile in a three dimensional pattern. This, in turn, allows a processor or user to locate and track the movement of the moving waterflood front in a time-lapse manner…”)
Colombo, Hou, and Jutila are analogous art because they are from the same field of endeavor, reservoir simulation for determining the formation elements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the using the three-dimensional geological model of the formation in conjunction with a fluid-flow simulator to generate a first three-dimensional distribution of resistivity of the formation as disclosed by Colombo and Hou by the operations of ii) configure the three-dimensional geological model of the formation and fluid-flow simulator to estimate three-dimensional distributions of pressure, salinity, oil saturation and water saturation in the formation, which are used to determine the first three-dimensional distribution of resistivity of the formation.as disclosed by Jutila.
One of ordinary skill in the art would have been motivated to make this modification in order to determine identifiable characteristics of the well while monitoring as discussed by Jutila in [0013] “…The systems and methods described herein provide for estimating earth formation properties using seismic and/or electromagnetic measurements. An embodiment of a measurement device or system includes one or more seismic or acoustic receivers disposed in a monitoring borehole that are configured to measure waves, such as seismic or acoustic waves, that are generated by one or more sources of noise in an injection borehole. The noise sources may be passive noise sources generated by injection of fluid into the injection borehole, or active sources such as control valves that can be operated by a controller and actuated to generate noise signals having identifiable characteristics…”

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over
Colombo et al., U.S. Patent Application Publication 2021/0264262 A1 (hereinafter ‘Colombo’) in view of
Hou et al., U.S. Patent Application Publication 2021/0333429 A1 (hereinafter ‘Hou’) further in view of
JOHNS et al., U.S. Patent Application Publication 2021/0080371 A1 (hereinafter ‘JOHNS’).

Regarding Claim 11: Colombo and Hou teach A method according to claim 1, wherein: 

Colombo and Hou does not appear to explicitly disclose
the operations of v) employ differences between the first and second three-dimensional distributions of resistivity of the formation to update 3D distributions of salinity and water saturation of the formation, use the updated 3D distributions of salinity and water saturation of the formation to update transport parameters related to localized relative permeabilities and capillary pressure of the formation, and use the updated transport parameters to update the three-dimensional geological model of the formation.

However, JOHNS teaches the operations of v) employ differences between the first and second three-dimensional distributions of resistivity of the formation to update 3D distributions of salinity and water saturation of the formation, use the updated 3D distributions of salinity and water saturation of the formation to update transport parameters related to localized relative permeabilities and capillary pressure of the formation, and use the updated transport parameters to update the three-dimensional geological model of the formation. ([0028] JOHNS teaches determining the relative permeability and capillary pressure to determine the phase and the composition, such as regarding salinity “…The present disclosure provides an equation-of-state (EoS) to model robustly and continuously the relative permeability and capillary pressure as functions of phase saturations and distributions, fluid compositions, rock surface properties, and rock structure. Absolute permeability can also be treated using the state function approach. Relative permeability is discussed primarily in this disclosure, although other petrophysical properties can be handled similarly. Phases are not labelled; instead, the phases in each grid block are ordered based on their compositional similarity. Phase compositions and rock surface properties are used to calculate wettability and contact angles. The model is tuned to measured two-phase relative permeability curves with few tuning parameters and then used to predict relative permeability away from the measured experimental data. The model is applicable to all flow in porous media processes, for example, low salinity polymer, surfactant, miscible gas and water-altemating-gas flooding, steam flooding, and other heating methods. The results show excellent ability to match measured data, and to predict observed trends in hysteresis and oil saturation trapping including those from Land’s model and for a wide range in wettability. The results also show that relative permeabilities are continuous at critical points and yields a physically correct numerical solution when incorporated within a compositional simulator (PennSim). The model has very few tuning parameters, and the parameters are directly related to physical properties of rock and fluid, which can be measured. The new model also offers the potential for incorporating results from CT-scans and pore-network models to determine some input parameters for the new EoS…”)
Colombo, Hou, and JOHNS are analogous art because they are from the same field of endeavor, reservoir simulation for determining the formation elements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the using the three-dimensional geological model of the formation in conjunction with a fluid-flow simulator to generate a first three-dimensional distribution of resistivity of the formation as disclosed by Colombo and Hou by the operations of v) employ differences between the first and second three-dimensional distributions of resistivity of the formation to update 3D distributions of salinity and water saturation of the formation, use the updated 3D distributions of salinity and water saturation of the formation to update transport parameters related to localized relative permeabilities and capillary pressure of the formation, and use the updated transport parameters to update the three-dimensional geological model of the formation as disclosed by JOHNS.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the impact of the different compositions of the fluid and how this affects the pressure as discussed [0006] by JOHNS “…There are numerous parameters that impact relative permeability such as wettability, pore shape and size, trapping number (interaction of viscous, gravitational, and capillary forces), saturation direction and saturation path, composition and rock surface composition, etc. The relative permeability models can be corrected ad-hoc for variations in rock and fluid properties, but these corrections can be inconsistent and do not resolve issues related to phase labeling. In addition, the number of tuning parameters can significantly increase in these ad-hoc models…”

Allowable Subject Matter
Claims 16-20 would be allowable if rewritten or amended to overcome the claim objection of Claim 16, set forth in this Office action.

Conclusion
Claims 1-15 are rejected.
Claims 16-20 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146